     Case 2:19-cv-00927-ECM-SMD Document 33 Filed 01/22/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

WILLIE B. SMITH,                              )
                                              )
     Plaintiff,                               )
                                              )
v.                                            )     CIVIL ACT. NO. 2:19-cv-927-ECM
                                              )                    (WO)
JEFFERSON DUNN, et al.,                       )
                                              )
     Defendants.                              )

                                        ORDER

       Now pending before the Court are the Plaintiff’s motion to vacate or amend

judgment (doc. 28) and motion for leave to file an amended complaint (doc. 32). Upon

consideration of the motions, and for good cause, it is

       ORDERED that on or before January 29, 2021, the Defendants shall show cause

why the Court should not grant the motion to vacate judgment and permit the Plaintiff to

amend his complaint.

       Done this 22nd day of January, 2021.


                                        /s/Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
